Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements
This office action is in response to the claims filed on June 15, 2021, and further in response to a telephonic communication with the applicant’s representative, Eric Finnerty, on July 1, 2021 (“July Communication”).
Claims 1-20 are pending.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to the applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in the July Communication.
Please replace all prior versions of the claims with the attached amended claims, wherein,
a.	Claims 1-20 are pending.

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior arts of record:
b.	Kumnick et al. (US 20150199689 A1) (“Kumnick”)
c.	Melchione et al. (US 20040073903 A1) (“Melchione”)
d.	McCandless et al. (US 20170011389 A1) (“McCandless”)
e.	Gaddam et al. (US 20150106239 A1) (“Gaddam”)
f.	Winters et al. (US 20100036769 A1) (“Winters”)

Kumnick generally discloses that a system comprises a token vault as part of a token service provider computer, and token requestors to manage and utilize payment tokens. The token service computer receives a token request comprising a primary account identifier from a token requestor computer, generates the payment token, transmits the payment token to a consumer payment device. The provisioned token may be restricted to use at a particular merchant only. The consumer payment device can pass this payment token to an access device to conduct a transaction. The consumer can send the token request when making a payment, and a payment token can be generated and dynamically provisioned to the consumer’s mobile. The token service computer may enable or disable a payment token via a token requestor.

Melchione discloses a system that a user computer can access a server computer via a menu on a graphic user interface. The menu on the graphic user interface allows a user to manage tokens. The user is presented with information relating to various currently existing tokens. The information may include a token name, an associated group, an expiration date, a token status (enabled or not). There are also options to allow the user to edit and/or delete tokens and to create a new token.  The user can utilize the edit function to enable or disable a token and update token information.

McCandless provides a method of managing a compromised account stored within an electronic wallet. An accountholder can use a user computing device to communicate with a compromised account management (CAM) computing device to notify a compromised account. The CAM computing device may update a database with a new PAN issued by an issuing bank and associate the new PAN with the token initially transmitted by a wallet application. The CAM computing device may generate a new token and transmit it to a wallet application for use with the particular account that was compromised, and associate the new token with the new PAN. The CAM computing device may notify the accountholder that the wallet account for the compromised payment card will be disabled.

Gaddam discloses a method maintaining a status for each of a plurality of tokens in a token revocation database. The token revocation list (TRL) computer system determines the status of the at least one of the plurality of tokens by searching the token 

Winters discloses a system providing a graphic user interface to receive a selected account or payment card/device for which merchants having conducted transactions on the selected account are retrieved and displayed on the user interface. The list of the merchants is generated based on the transaction histories accessible by the service relative to the selected payment device. The user interface receives input that includes, for each merchant in the retrieved list of merchants, and for each of one or more of the attributes of the selected account, an indicator whether to send an update of the attribute to the merchant.

The references, Kumnick, Melchione, McCandless, Gaddam, and Winters, disclose as previously discussed.

The references, however, do not teach at least:
g.	displaying, in the graphical user interface, a list of merchants and one or more merchant-specific tokens associated with each merchant of the list of merchants, 
h.	detecting a second user selection, by the user via the graphical user interface, of a re-provisioning button for the payment card account which, when selected, triggers merchant- specific token re-provisioning for the payment card account;
i.	generating, in response to detecting the second user selection by the user of the re-provisioning button of the graphical user interface, a second account number for the payment card account;
j.	in response to generating the second account number for the payment card account, tokenizing the second account number to generate a re-provisioned merchant-specific token for each of the one or more merchant-specific tokens, updating the token information in the token database to map each re-provisioned merchant-specific token to the second account number, and provisioning each re-provisioned merchant-specific token to the customer device for subsequent electronic payments using the payment card account;
k.	detecting a third user selection by the user, via the graphical user interface on the customer device, to enable a first merchant-specific token of the one or more merchant-specific tokens in the token database for electronic payments to a first merchant, wherein the first merchant-specific token can only be used to conduct transactions with the first merchant;

m.	detecting a fourth user selection by the user, via the graphical user interface on the customer device, to disable a second merchant-specific token of the one or more merchant- specific tokens in the token database for electronic payments to a second merchant;
n.	denying, based on detecting the fourth user selection to disable the second merchant-specific token, an electronic payment against the payment card account to the second merchant using the disabled second merchant-specific token; 
o.	determining that a data breach occurred at a computing device of the first merchant;
p.	in response to determining that the data breach occurred at the computing device of the first merchant, disabling the first merchant-specific token of the one or more merchant- specific tokens corresponding to the first merchant;
q.	generating, in response to disabling the first merchant-specific token, a third merchant-specific token that corresponds to the first merchant and to the payment card account, wherein the third merchant-specific token is displayed in the graphical user interface as part of the one or more merchant-specific tokens and can only be used to conduct transactions with the first merchant; 

s.	detecting a third electronic payment by the user from the payment card account to the first merchant using the third merchant-specific token; and 
t.	approving, based on detecting the third electronic payment, the third electronic payment from the payment card account to the first merchant using the third merchant-specific token.
 
Therefore, the claims of the instant application are not obvious over Kumnick, Melchione, McCandless, Gaddam, and Winters for the reasons given above. See also the applicant’s arguments filed on June 15, 2021, for additional reasons for allowance.

Yet even if the missing claimed elements were found in a reasonable number of references, a person of ordinary skill in the art would not have been motivated to include these elements in Kumnick, Melchione, McCandless, Gaddam, and Winters because Kumnick is not concerned about designing a user interface to display a list of merchants and one or more merchant-specific tokens associated with each merchant and to allow a user to enable and/or disable the token via a button, generating a re-provisioning token for each of the one or more merchant-specific tokens by tokenizing the newly generated second account number, disabling the tokens associated with a merchant 

Additionally, the combination of Kumnick, Melchione, McCandless, Gaddam, and Winters clearly destroys the intent and purpose of Kumnick, taken alone and/or in view of Melchione, McCandless, Gaddam, and Winters, for example, providing the token requestor functionalities to all of entities, including consumers, such as card-on-file merchants, acquirers, acquirer processors, payment gateways, payment enablers, digital wallet providers, issuers, third-party wallet providers, and/or payment processing networks.

Accordingly, the present invention is distinguishable over Kumnick, taken alone and/or in view of Kumnick, Melchione, McCandless, Gaddam, and Winters for this reason as well.

Therefore, the limitation lacking in the prior art, in combination with the other limitations clearly claimed for patent, are novel and unobvious.

Foreign prior art and NPL search was conducted; however, no relevant prior art was fund.

Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUNLING DING, whose telephone number is (571)270-3605. The examiner can normally be reached on 9:30 - 7:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, an applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel, can be reached at 571-270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 




/C.D./Examiner, Art Unit 3685         


/MAMON OBEID/Primary Examiner, Art Unit 3699